--------------------------------------------------------------------------------

Exhibit 10.1

LEASE MODIFICATION AGREEMENT


This Lease Modification Agreement (this “Agreement”) is made and entered into as
of this 22nd day of June, 2009, by and among WILBUR ST. CORP. (“Landlord”), and
ADVANCE BIOFACTURES CORP, and BIOSPECIFICS TECHNOLOGIES CORP. (collectively
“Tenant”, and together with the Landlord, the “Parties” and each individually, a
“Party”).

RECITALS


WHEREAS, the Tenant and the Landlord entered into that certain Commercial Lease
Agreement dated January 30, 1998 (the “Commercial Lease Agreement”);

WHEREAS, the Tenant and the Landlord entered into that certain Extension and
Modification Agreement dated July 1, 2005 (the “Extension and Modification
Agreement”, and together with the Commercial Lease Agreement, the “Lease
Agreement”); and

WHEREAS, each of the Tenant and the Landlord desire to modify certain provisions
of the Lease Agreement as more fully described herein, and have therefore agreed
to enter into and perform this Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the Tenant and the Landlord, intending to be
legally bound, agree as follows:

AGREEMENT


SECTION 1. DEFINITIONS.

(a)

All capitalized terms used, but not otherwise defined, herein, shall have the
meaning ascribed to such terms in the Commercial Lease Agreement.

(b)

 “Effective Date” means the last date on which the Parties have executed this
Agreement as reflected on the signature page hereof.

SECTION 2. MODIFICATIONS TO LEASE AGREEMENT.

(a)

Article IV -Determination of Rent – is hereby modified as follows:

(1)

Yearly Rent. Commencing as of February 1, 2009 and through and until June 30,
2010 (the “Term”), the yearly rent shall be One Hundred Thirty Five Thousand
Dollars ($135,000.00), payable $11,250.00. per month in lieu of One Hundred
Fifty Thousand Dollars ($150,000.00), payable $12,500.00. per month .

(2)

Withheld Rental Payments. On the Effective Date, the Tenant shall make a single
lump sum payment to the Landlord in an amount equal to $48,225.45 (the “Withheld
Amount”), which represents the difference between the amount actually paid by
the Tenant to the Landlord from February 1, 2009 up to and including the
Effective Date and the amount that should have been paid by Tenant to Landlord
in accordance with the terms of this Agreement. The Landlord hereby acknowledges
receipt of the Withheld Amount.




--------------------------------------------------------------------------------

(b)

Article V, Section 2. – is hereby modified as follows:

(1)

From and after the Effective Date, for the balance of the term of the Lease,
Tenant shall pay ninety percent (90%) of the real estate taxes and assessments
applicable to the Leased Premises in lieu of one hundred percent (100%) of the
real estate taxes and assessments applicable to the leased Premises.

(c)

Article XVIII, Section 6 - Notices shall be deleted in its entirety and replaced
with the following: All notices, consents, waivers and other communications
required or permitted by the Lease Agreement will be in writing and will be
deemed given to a Party when (1) delivered to the appropriate address by hand or
nationally recognized overnight courier services (costs prepaid), (2) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment and, in the case of e-mail, a copy sent by one of the other approved
methods, or (3) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each to the following addresses, facsimile
numbers or e-mail addresses and marked to the attention of the person (by name
or title) designated below (if any) (or to such other address, facsimile number,
e-mail address or person as a Party may designate by to notice to the other
Party in accordance with this provision ):

To Tenant:

Advance Biofactures Corporation
35 Wilbur Street
Lynbrook, NY 11563
Facsimile: (516) 593-7039
Telephone: (516) 593-7000
E-mail: thomas_wegman@biospecifics.com
Attention: Thomas L. Wegman

And

Biospecifics Technologies Corp.
35 Wilbur Street
Lynbrook, NY 11563
Facsimile: (516) 593-7039
Telephone: (516) 593-7000
E-mail: thomas_wegman@biospecifics.com
Attention: Thomas L. Wegman

with a mandatory copy to:

Bingham McCutchen LLP
2020K Street, NW
Washington, DC 20001
Facsimile: (202) 373-6448
Telephone: (202) 373-6273
Email: carl.valenstein@bingham.com
Attention: Carl A. Valenstein


--------------------------------------------------------------------------------

To Landlord:

Wilbur Street Corp.
3036 Beach Drive
Merrick, NY 11566
Facsimile:
Telephone:
E-mail:
Attention: Irwin Steiner

with a mandatory copy to:

Greenberg & Strelitz, P.A.
2500 North Military Trail
Suite 235
Boca Raton, Florida 33431
Facsimile: (561) 361-9400
Telephone: (561) 368-3711
E-mail: jlg@greenberglaw.com
Attention: Jeffrey L. Greenberg

(d)

Article XX, Section 1 – Delete in its entirety and substitute the following:

Notwithstanding anything in the Lease Agreement to the contrary, during the
Term, the Tenant shall have the absolute right to sublet pursuant to a written
sublease agreement, all or any portion of the Leased Premises without the
consent of the Landlord and without being required to pay the Landlord any fee,
penalty or additional consideration to effectuate such sublet. For the avoidance
of doubt, any rental income proceeds received by the Tenant as a result of such
sublet may be retained by the Tenant. Not later than three (3) business days
before such sublet commences Tenant shall furnish Landlord with the name and
address of the subtenant, and provide Landlord a copy of the fully executed
written sublease agreement. The written sublease agreement shall providet that
the subtenant shall assume all of the obligations of the tenant hereunder during
the term of the sublease. No sublease shall release the Tenant of any of its
obligations under the Lease. There shall be no sub-subleases or assignments
without the written consent of the Landlord which shall be within its sole and
absolute discretion.

SECTION 3. RELEASE. The Parties hereby agree to fully release and discharge each
other and their past and present agents, officers, directors, employees, owners,
parents, subsidiaries, affiliates, successors and assigns from any and all
actions, causes of action, claims, suits, debts, dues, sums of money, accounts
reckonings, damages and demands whatsoever, under state or federal law, which
the Parties ever had as of or prior to the Effective Date in connection with the
Lease Agreement as it relates to the payment of any amounts due thereunder.

--------------------------------------------------------------------------------

SECTION 4. RATIFICATION: Except as modified by this Agreement, the Lease
Agreement shall remain otherwise unmodified and in full force and effect and the
parties ratify and confirm the terms of the Lease Agreement as modified by this
Agreement. All future references to the Lease Agreement shall mean the Lease
Agreement as modified by this Agreement. The Lease Agreement, as amended by this
Agreement, contains the entire agreement between Landlord and Tenant as to the
Leased Premises, and there are no other agreements, oral or written, between
Landlord and Tenant relating to the Leased Premises.

SECTION 5. MISCELLANOUS:


(a)

Governing Law. This Agreement will be governed by and construed under the laws
of the State of New York without regard to conflicts of law principles that
would require the application of any other law.

(b)

Expenses. Each Party will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement.

(c)

Entire Agreement. Except as expressly modified herein, the Agreement, the Lease
Agreement shall continue to be, and shall remain, in full force and effect and
the valid and binding obligations of the Parties thereto in accordance with
their respective terms and there are no other agreements or understandings
between the Parties except as set forth in the Agreement and the Lease
Agreement.

(d)

Counterparts. To facilitate execution, this Agreement may be executed in as many
counterparts as may be required. It shall not be necessary that the signatures
of, or on behalf of each Party, or that the signatures of all persons required
to bind any Party, appear on each counterpart; but it shall be sufficient that
the signature of, or on behalf of, each Party, or that the signatures of the
persons required to bind any Party, appear on one or more of the counterparts.
All counterparts shall collectively constitute a single agreement. This
Agreement may be executed through delivery of duly executed signature pages by
facsimile or electronic mail.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date and year set forth below.

TENANT:

ADVANCE BIOFACTURES CORP.


By: /s/ Paul Gitman                       Name:  Dr. Paul Gitman   Title:
 Attorney-in-Fact   Date: June 24, 2009

--------------------------------------------------------------------------------

BIOSPECIFICS TECHNOLOGIES CORP.

By: /s/ Paul Gitman                       Name:  Dr. Paul Gitman   Title:
 Attorney-in-Fact   Date: June 24, 2009

LANDLORD:

WILBUR ST. CORP.


By: /s/ Irwin Steiner                   Name:  Irwin Steiner   Title:  Secretary
  Date: June 24, 2009

--------------------------------------------------------------------------------